Exhibit 10.18(d)

AMENDMENT NUMBER TWO TO

STATEMENT OF WORK #3

FORD SYNC SYSTEM GEN 2

This Amendment Number Two (“Amendment”) to the Statement of Work #3 Ford Sync
System Gen 2 (“SOW 3”) made and entered into June 29, 2010, between BSQUARE
Corporation (“BSQUARE”) and Ford Motor Company (“Buyer”, “Ford” or “Company”),
and as amended by Amendment Number One to SOW 3 between BSQUARE and Ford
effective 30 September, 2010 (“Amendment Number One”) is entered into with an
effective date of September 27, 2010 (the “Effective Date”). This Amendment is
entered into in order to add additional personnel under the terms of SOW 3.

WHEREAS, BSQUARE and Ford agreed under Amendment Number One to amend and replace
Table A and Table B of Attachment A of SOW 3; and

WHEREAS, the parties wish to add additional personnel and extend the time
periods for the services of some existing personnel through this Amendment.

NOW, THEREFORE, the parties hereto agree as follows:

1. As of the Effective Date, the attached Table B-1 shall be added to Attachment
A of SOW 3 as a new Table in Section 1. Buyer agrees to pay a total of $*** (the
“Amendment 2 Fee”) for the personnel added pursuant to this Amendment in
accordance with the rates and time periods specified in Table B-1. Overtime
shall be permitted and paid in accordance with the other provisions of SOW 3.
The fees for the resources specified in Table B-1 shall be invoiced monthly at
1/3 the total, plus any overtime with the prior written approval of Ford. Fees
for partial months shall be prorated based on total calendar days in the month.

2. This Amendment may be executed in two counterparts, each of which shall be
deemed an original and all of which together shall constitute one instrument.

3. Except as altered by this Amendment, all terms of the SOW 3, as amended,
shall remain undisturbed and in full force and effect.

 

BSQUARE CORPORATION     FORD MOTOR COMPANY By:  

/s/ Scott C. Mahan

    By:  

/s/ Jason Rodriguez

Printed Name & Title: Scott C. Mahan, CFO     Printed Name & Title: Jason
Rodriguez - Buyer Date:   10/14/2010     Date:   9/30/2010

Amendment 2 to SOW 3 Ford Sync Systems Gen 2 (9-29-10)(3).doc

Rev.5-28-09

Confidential treatment has been requested for portions of this amendment. This
amendment omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this amendment has been
filed separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

TABLE B-1

 

Name

   Practice Area      Location     FCC Rate     Renewal
Start Date      End Date      Extension
Rate Total  

FCC Additions

               

***

     Applications         ***        ***        9/27/2010         12/31/2010   
     ***   

***

     Quality Assurance         ***        ***        9/27/2010        
12/31/2010         ***   

***

     Quality Assurance         ***        ***        9/27/2010        
12/31/2010         ***   

***

     Applications         ***        ***        9/27/2010         12/31/2010   
     ***   

***

     Applications         ***        ***        9/27/2010         12/31/2010   
     ***   

***

     Applications         ***        ***        9/27/2010         12/31/2010   
     ***   

***

     Quality Assurance         ***        ***        9/27/2010        
12/31/2010         ***   

***

     Quality Assurance         ***        ***        9/27/2010        
12/31/2010         ***   

***

     Platform         ***        ***        9/27/2010         10/1/2010        
***   

***

     Hardware         ***        ***        9/27/2010         10/29/2010        
***   

***

     Applications         ***        ***        9/27/2010         10/29/2010   
     ***                      ***   

Amendment 2 to SOW 3 Ford Sync Systems Gen 2 (9-29-10)(3).doc

Rev.5-28-09

Confidential treatment has been requested for portions of this amendment. This
amendment omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this amendment has been
filed separately with the Securities and Exchange Commission.

 

2